UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F/A (Amendment No. 1) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15D OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number: 000-50492 LiveReel Media Corporation (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Canada (Jurisdiction of incorporation or organization) 70 York Street, Suite 1610, Toronto, Ontario M5J 1S9, Canada (Address of principal executive offices) J. Graham Simmonds, T: 416-843-2881, F: 647-503-6601, 70 York Street, Suite 1610, Toronto, Ontario M5J 1S9, Canada (Name, Telephone, Email, and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Common shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of the close of the period covered by the annual report Common shares without par value – 23,521,744 as at June 30, 2015 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. þ Yes o No Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: US GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board þ Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No TABLE OF CONTENTS Page No. Forward-Looking Statements 3 Explanatory Note 4 Part I Item 5. Operating and Financial Review and Prospects 5 Item 8. Financial Information 10 Part III Item 18. Financial Statements 11 Item 19. Exhibits 11 Signature 14 -2- FORWARD-LOOKING STATEMENTS This annual report includes "forward-looking statements." All statements, other than statements of historical facts, included in this annual report that address activities, events or developments, which we expect or anticipate, will or may occur in the future are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. The words "believe", "intend", "expect", "anticipate", "project", "estimate", "predict" and similar expressions are also intended to identify forward-looking statements. These forward-looking statements address, among others, such issues as: - Future earnings and cash flow, - Expansion and growth of our business and operations, and - Our prospective operational and financial information. These statements are based on assumptions and analyses made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in particular circumstances. However, whether actual results and developments will meet our expectations and predictions depends on a number of risks and uncertainties, which could cause actual results to differ materially from our expectations, including the risks set forth in "Item 3-Key Information-Risk Factors" and the following: - Fluctuations in prices of our products and services, - Potential acquisitions and other business opportunities, - General economic, market and business conditions, and - Other risks and factors beyond our control. Consequently, all of the forward-looking statements made in this annual report are qualified by these cautionary statements. We cannot assure you that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected effect on us or our business or operations. Unless the context indicates otherwise, the terms "LiveReel Media Corporation", the "Company”, "LiveReel", “we”, “us”, “our” and “Registrant” are used interchangeably in this Annual Report and mean LiveReel Media Corporation and its subsidiary. -3- EXPLANATORY NOTE LiveReel Media Corporation is filing this Amendment No. 1 on Form 20-F/A (the “Amendment”) to the Company’s annual report on Form 20-F for the year ended June 30, 2015 (the “Form 20-F”), as filed with the U.S. Securities and Exchange Commission (the “SEC”) on October 29, 2015 (the “Original Filing Date”) to respond to certain comments raised by staff of the SEC. This Amendment is amending Item 5 of the Form 20-F to include operating results for the years ended June 30, 2015, 2014 and 2013, and Items 8 and 18 of the Form 20-F to include comparative financial statements for the years ended June 30, 2015, 2014 and 2013 inclusive of a revised Independent Auditor’s Report of Registered Public Accounting Firm, and should be read in conjunction with the Form 20-F. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update any disclosure made in the Form 20-F unless otherwise amended in this Amendment. -4- PART 1 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS (A) OPERATING RESULTS The following discussion should be read in conjunction with the audited consolidated financial statements of the Company and notes thereto contained elsewhere in this report. Results of operations For the Years Ending June 30, $ $ $ Revenue - - - Expenses ) ) ) Net loss for year ) ) ) Net loss per share ) ) ) Overview The following were the key events during the year ended June 30, 2015: The Company is focused on preserving its cash by minimizing operating expenses, and looking to investment opportunities both within and outside of the film industry. Operating expenses incurred during the year ended June 30, 2015 were primarily from professional fees, shareholder information costs in connection with the Company’s public filings, annual general meeting preparation and other corporate matters and financing costs related to the short term loans and related party notes payable. During the year ended June 30, 2015, the Company received $106,409 (2014 - $89,159, 2013 - nil) in advances from Difference, its former shareholder, for working capital purposes. During the year ended June 30, 2015, Difference forgave $70,745 of the above advances and the remaining $124,822 due to Difference from advances was settled with related party notes payable (the “Notes Payable”). On March 10, 2015, the then existing board consisting of Michael Wekerle, Henry Kneis and Thomas Astle resigned as members of the board of directors and were replaced with J. Graham Simmonds, Ashish Kapoor and Henry J. Kloepper. Mr. Wekerle resigned as Chief Executive Officer and was replaced by J. Graham Simmonds. Mr. Kneis, the Corporation's Chief Financial Officer resigned and was replaced by Ashish Kapoor who was also appointed Secretary. The Board currently consists of three directors, Henry J. Kloepper, J. Graham Simmonds and Ashish Kapoor. On March 10, 2015, the loans payable of $200,000 and accrued interest of $49,825 and other related party advances in the amount of $124,822 owing to Difference, were fully settled with the issuance of $374,647 in Notes Payable to new entities related to the Company at the time of the transaction. The Notes Payable are unsecured, accrue interest at 12% per annum and are due on demand. During the year ended June 30, 2015, the Company accrued interest of $30,424 (2014 - $24,197, 2013 - $9,189) on loans due to related parties. -5- During the year ended June 30, 2015, the Company expensed $11,500 (2014 – nil, 2013 - $40,000) in fees payable to related parties for accounting and consulting services. During the year ended June 30, 2015, the Company received $15,000 (2014 – nil, 2013 - nil) in advances from related entities, for working capital purposes. The following were the key events during the year ended June 30, 2014: The Company was focused on preserving its cash by minimizing operating expenses, and looking to investment opportunities both within and outside of the film industry. Operating expenses incurred during the quarter were primarily from professional fees, shareholder information costs in connection with the Company’s public filings, annual general meeting preparation and other corporate matters and financing costs related to the short term loan. The following were the key events during the year ended June 30, 2013: The Company was focused on preserving its cash by minimizing operating expenses, and looking to investment opportunities both within and outside of the film industry. Operating expenses incurred during the quarter were primarily from professional fees, shareholder information costs in connection with the Company’s public filings, annual general meeting preparation and other corporate matters and financing costs related to the short term loan. During the year ended June 30, 2013, consulting fees of $60,000 owed to a former largest shareholder, Mad Hatter Investments Inc., for various consulting services rendered were forgiven. During the year ended June 30, 2013, legal fees included $17,078 paid to a law firm affiliated with a former Chief Executive Officer. During the year ended June 30, 2013, legal fees of $15,929 owed to an unrelated law firm for legal services provided to the Company were paid by Difference, who then forgave the debt owing to it by the Company. Revenues The Company had no revenue during the years ended June 30, 2015, June 30, 2014 and June 30, 2013. Expenses The overall analysis of the expenses is as follows: For the Years Ending June 30, $ $ $ Consulting fees - - Legal and professional fees Shareholders information Office and general Financing costs Accretion on convertible notes payable - - Foreign exchange loss - - 33 Gain on settlement of related party advances ) - ) Write-down of production advances - - ) -6- Consulting Fees No consulting fees were incurred during the years ended June 30, 2015 or June 30, 2014. Consulting fees for the year ended June 30, 2013 totaled $40,000 and consisted of $25,000 of consulting fees earned by a former Chief Executive Officer and $15,000 of consulting fees earned by a former Chief Financial Officer for services rendered during the year. Legal and Professional Fees Legal and professional fees during the year ended June 30, 2015 were $89,191 as compared to $42,206 for the year ended June 30, 2014 (June 30, 2013 - $33,030). Professional fees consisted primarily of legal and audit fees and accruals for assistance in the review of the Company’s public filings, annual general meeting preparation and other corporate matters. The increase in legal and professional fees during the year ended June 30, 2015 were due to the costs associated with the Company’s special meeting, proposed wind-up and the change in control in March 2015. Shareholder Information Shareholder information costs during the year ended June 30, 2015 were $44,734 as compared to $41,615 for the year ended June 30, 2014 (June 30, 2013 - $18,834). Shareholder information costs for the years ended June 30, 2015, 2014 and 2013 were comprised of annual general meeting fees, transfer agent fees and related filing fees. Office and General Office and general costs during the year ended June 30, 2015 were $12,764 as compared to $17,802 for the year ended June 30, 2014 (June 30, 2013 - $12,384). These costs included consulting fees, bank charges, insurance and other various small office expenses not categorized elsewhere in the financial statements. Financing Costs During the year ended June 30, 2015, the Company accrued interest of $30,424 on loans due to related parties, see notes 8 and 9 of the financial statements, compared to $24,197 for the year ended June 30, 2014 (June 30, 2013 - $15,307). During the year ended June 30, 2013, the Company incurred an accretion expense on the convertible notes of $8,566. Settlement Of Related Party Advances During the year ended June 30, 2015, Difference forgave $70,745 of related party advances received by the Company. The remainder of the related party payable due to Difference was settled with the issuance of new related party Notes Payable. -7- During the year ended June 30, 2013, consulting fees of $60,000 owed to a former largest shareholder, Mad Hatter Investments Inc., for various consulting services rendered were forgiven. During the year ended June 30, 2013, legal fees of $15,929 owed to an unrelated law firm for legal services provided to the Company were paid by Difference, who then forgave the debt owing to it by the Company. Write-down of Production Advances During the year ended June 30, 2013, the Company wrote down $32,540 in production advances. (B) LIQUIDITY AND CAPITAL RESOURCES Working Capital As at June 30, 2015, the Company had a net working capital deficit of $464,359 compared to a working capital deficit position of $357,991 as at June 30, 2014. Cash on hand as at June 30, 2015 was $nil compared to $1,250 in cash as at June 30, 2014. HST receivable as at June 30, 2015 was $963 compared to $nil as at June 30, 2014. With the continued financial support from the Company’s related parties, the Company believes it will able to meet its cash requirements in the upcoming fiscal year. Operating cash flow For the year ended June 30, 2015, the Company used cash of $122,659 (June 30, 2014: $87,929, June 30, 2013: $102,587) in operating activities to fund the Company’s operating expenses. The Company’s operating cash requirements was met through working capital advances from related parties. Investment cash flows The Company had no investment activities during the years ended June 2015, 2014 and 2013. Financing cash flows Net cash provided by financing activities for the year ended June 30, 2015 was $121,409, compared to $89,159 for the year ended June 30, 2014 and $88,836 for the year ended June 30, 2013. (C) RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES The Company has not spent any funds on research and development during the fiscal years 2015, 2014 and 2013. -8- (D) TREND INFORMATION There are no trends, commitments, events or uncertainties presently known to management that are reasonably expected to have a material effect on the Company’s business, financial condition or results of operation other than the nature of the business (Refer to the heading entitled “Risk Factors”). (E) OFF-BALANCE SHEET ARRANGEMENTS As at June 30, 2015, the Company did not have any off balance sheet arrangements, including any relationships with unconsolidated entities or financial partnerships to enhance perceived liquidity. (F) CONTRACTUAL OBLIGATIONS Other than the related party Notes Payable, there are no key contractual obligations as at June 30, 2015. (G) SAFE HARBOR Statements in Item 5 of this Amendment No. 1 on Form 20-F/A that are not statements of historical fact, constitute “forward-looking statements.”See “Forward-Looking Statements” on page3 of this Form 20-F/A.The Company is relying on the safe harbor provided in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, in making such forward-looking statements. -9- ITEM 8 - FINANCIAL INFORMATION (A) CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION Information regarding our financial statements is contained under the caption "Item 18. Financial Statements" below. Legal Proceedings The Company is not currently involved in any litigation nor is it aware of any litigation pending or threatened. Dividend Policy Since its incorporation, the Company has not declared or paid, and has no present intention to declare or to pay in the foreseeable future, any cash dividends with respect to its common shares. Earnings will be retained to finance further growth and development of the business of the Company. However, if the Board of Directors declares dividends, all common shares will participate equally in the dividends, and, in the event of liquidation, in the net assets, of the Company. (B) SIGNIFICANT CHANGES During the fiscal year ended June 30, 2015, the Company entered into the following significant arrangements: 1. On March 10, 2015, the then existing board consisting of Michael Wekerle, Henry Kneis and Thomas Astle resigned as members of the board of directors and were replaced with J. Graham Simmonds, Ashish Kapoor and Henry J. Kloepper. Mr. Wekerle resigned as Chief Executive Officer and was replaced by J. Graham Simmonds. Mr. Kneis, the Corporation's Chief Financial Officer resigned and was replaced by Ashish Kapoor who was also appointed Secretary. The Board currently consists of three directors, Henry J. Kloepper, J. Graham Simmonds and Ashish Kapoor. 2. On March 10, 2015, the loans payable of $200,000 and accrued interest of $49,825 and other related party advances in the amount of $124,822 owing to Difference, were fully settled with the issuance of $374,647 in related party Notes Payable to new entities related to the Company at the time of the transaction. The Notes Payable are unsecured, accrue interest at 12% per annum and are due on demand. -10- ITEM 18 - FINANCIAL STATEMENTS See the Consolidated Financial Statements and Exhibits listed in Item 19 hereof and filed as part of this Annual Report. These consolidated financial statements were prepared in accordance with International Reporting Financial Standards as issued by the International Accounting Standards Board and are expressed in Canadian dollars. ITEM 19 - EXHIBITS (a) Financial Statements Description of Document Page No. Cover Sheet F-1 Index F-2 Report of Independent Registered Public Accounting Firm dated February 18, 2016 F-3 – F-4 Consolidated Statements of Financial Position as at June 30, 2015 and 2014 F-5 Consolidated Statements of Operations and Comprehensive Loss for the Years Ended June 30, 2015, 2014 and 2013 F-6 Consolidated Statements ofChanges in Equity for the Years Ended June 30, 2015, 2014 and 2013 F-7 Consolidated Statements of Cash Flows for the Years Ended June 30, 2015, 2014 and 2013 F-8 Notes to the Consolidated Financial Statements F-9 - F-19 (b) Exhibits The following documents are filed as part of this Annual Report on Form 20-F Application for Authorization to continue in another jurisdiction dated October 20, 2006.- Incorporated herein by reference to Exhibit 1.1 to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. Articles of Incorporation of the Company - Incorporated herein by reference to Exhibit 1.1 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. By-Laws of the Company - Incorporated herein by reference to Exhibit 1.3 to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. Certificate of name change from Minedel Mining & Development Company Limited to Minedel Mines Limited - Incorporated herein by reference to Exhibit 1.3 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of name change from Minedel Mines Limited to Havelock Energy & Resources Inc. - Incorporated herein by reference to Exhibit 1.4 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of name change from Havelock energy & Resources Inc. to Municipal Ticket Corporation - Incorporated herein by reference to Exhibit 1.5 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of name change from Municipal Ticket Corporation to I.D. Investment Inc. - Incorporated herein by reference to Exhibit 1.6 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of Amalgamation. to Biolink Corporation - Incorporated herein by reference to Exhibit 1.7 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of name change from Biolink Corp. to First Empire Entertainment.com Inc. - Incorporated herein by reference to Exhibit 1.8 to the Company’s Registration Statement on Form 20-F filed on March 12, 2004. Certificate of name change from First Empire Entertainment.com Inc. to First Empire Corporation Inc. - Incorporated herein by reference to Exhibit 19 to the Company’s Annual Report on Form 20-F filed on March 12, 2004. -11- Certificate of name change from First Empire Corporation Inc. to Noble House Entertainment Inc. dated November 4, 2004 - Incorporated herein by reference to Exhibit 1.10 to the Company’s Annual Report on Form 20-F filed on December 1, 2005. Articles of Amendment dated November 19, 2004 consolidating the common shares of the Company on the basis of one new common share in exchange for every two old common shares - Incorporated herein by reference to Exhibit 1.11 to the Company’s Annual Report on Form 20-F filed on December 1, 2005. Certificate of name change from First Empire Music Corp. to Noble house Film & Television Inc. dated January 21, 2005 - Incorporated herein by reference to Exhibit 1.12 to the Company’s Annual Report on Form 20-F filed on December 1, 2005. Certificate of name change from Noble House Film & Television Inc. to LiveReel Productions Corporation dated August 10, 2006 - Incorporated herein by reference to Exhibit 1.14 to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. Certificate of name change from Noble House Entertainment Inc. to LiveReel Media Corporation dated October 12, 2006 - Incorporated herein by reference to Exhibit 1.15 to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. 2.(a) Specimen Common Share certificate - Incorporated herein by reference to Exhibit 2(a) to the Company’s Annual Report on Form 20-F filed on December 1, 2005. 2.(b)(i) Unsecured loan agreement with Mad Hatter Investments Inc. dated July 21, 2011 - Incorporated herein by reference to Exhibit 2(b)(i) to the Company’s Registration Statement on Form 20-F filed on November 25, 2011. 2.(b)(ii) Unsecured loan agreement with 1057111 Ontario Limited dated July 21, 2011 - Incorporated herein by reference to Exhibit 2(b)(ii) to the Company’s Registration Statement on Form 20-F filed on November 25, 2011. 2.(b)(iii) Secured loan agreement with Enthrive Inc. dated November 15, 2011 - Incorporated herein by reference to Exhibit 2(b)(iii) to the Company’s Registration Statement on Form 20-F filed on November 25, 2011. 2.(b)(iv) Unsecured loan agreement with Billidan Family Trust dated September 17, 2012- Incorporated herein by reference to Exhibit 2(b)(iv) to the Company’s Registration Statement on Form 20-F filed on October 29, 2012. 2.(b)(v) Unsecured loan agreement with Difference Capital Funding Inc. (now Difference Capital Financing Inc.) dated December 19, 2012 - Incorporated herein by reference to Exhibit 2(b)(v) to the Company’s Annual Report on Form 20-F filed on October 28, 2013. 2.(b)(vi) Unsecured loan agreement with Difference Capital Funding Inc. (now Difference Capital Financing Inc.) dated March 22, 2013 - Incorporated herein by reference to Exhibit 2(b)(vi) to the Company’s Annual Report on Form 20-F filed on October 28, 2013. 2.(b)(vii) Loan amending agreement with Difference Capital Financing Inc. dated May 29, 2014 with respect to the unsecured loan entered into on December 19, 2012 - Incorporated herein by reference to Exhibit 2(b)(vii) to the Company’s Annual Report on Form 20-F filed on October 23, 2014. 2.(b)(viii) Loan amending agreement with Difference Capital Financing Inc. dated May 29, 2014 with respect to the unsecured loan entered into on March 22, 2013 - Incorporated herein by reference to Exhibit 2(b)(viii) to the Company’s Annual Report on Form 20-F filed on October 23, 2014. 2.(b)(ix) Unsecured note payable with Baymount Incorporated dated March 10, 2015. 2.(b)(x) Unsecured note payable with SimKap Advisory Corp. dated March 10, 2015. 4.(b) Offer to Purchase dated November 30, 2004 regarding acquisition of film properties from Noble House Production Inc. - Incorporated herein by reference to Exhibit 1.12 to the Company’s Annual Report on Form 20-F filed on December 1, 2005. -12- 4.(c) 2006 Consultant Stock Compensation Plan and 2006 Stock Option Plan - Incorporated hereinby reference to Form S-8 filed on March 9, 2006. 11 Code of Ethics. Certification of the Principal Executive Officer. Certification of the Principal Financial Officer. Certificate of Principal Executive Officer under the Sarbanes-Oxley Act. Certificate of Principal Financial Officer under the Sarbanes-Oxley Act. 14(a)(i) Corporate Governance Charter - Incorporated herein by reference to Exhibit 14 (a)(i) to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. 14(a)(ii) Audit Committee Charter - Incorporated herein by reference to Exhibit 14 (a)(ii) to the Company’s Registration Statement on Form 20-F filed on December 26, 2006. -13- SIGNATURE The Company hereby certifies that it meets all of the requirements for filing this Amendment No. 1 to Form 20-F and has duly caused and authorized the undersigned to sign this Annual Report on its behalf. Dated at Toronto, Ontario, Canada, this February 18, 2016. LIVEREEL MEDIA CORPORATION Per: /s/ Ashish Kapoor Ashish Kapoor Principal Financial Officer -14- LIVEREEL MEDIA CORPORATION Consolidated Financial Statements For the Years Ended June 30, 2015, 2014, and 2013 (Expressed in Canadian Dollars) F-1 INDEX Page Independent Auditor’s Report of Registered Public Accounting Firm 3-4 Consolidated Statements of Financial Position 5 Consolidated Statements of Operations and Comprehensive Loss 6 Consolidated Statements of Changes in Equity 7 Consolidated Statements of Cash Flows 8 Notes to the Consolidated Financial Statements 9 - 19 F-2 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO ·MONTREAL INDEPENDENT AUDITOR’S REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LiveReel Media Corporation: We have audited the accompanying consolidated balance sheets of LiveReel Media Corporation (the “Company” or “LiveReel”) which comprises the consolidated statements of financial position as at June 30, 2015 and 2014, and the consolidated statements of operations and comprehensive loss, changes in equity and cash flows for the years ended June 30, 2015, 2014 and 2013, and a summary of accounting policies and other explanatory information. Management'sResponsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. 2300 Yonge Street, Suite 1500, Box 2434 Toronto, Ontario M4P 1E4 Tel: Fax: F-3 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO · MONTREAL We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of the Company as of June 30, 2015 and 2014, and its financial performance and its cash flows for the years ended June 30, 2015, 2014 and 2013 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the consolidated financial statements which indicates that the Company incurred a net loss of $106,368 during the year ended June 30, 2015 and as of that date, had an accumulated deficit of $8,706,215.These conditions, along with other matters as set forth in Note 1, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Other Matter The accompanying consolidated financial statements have been revised and reissued to include additional consolidated statements of operations and comprehensive loss, changes in equity and cash flows and related disclosures for the year ended June 30, 2013. We therefore, withdraw our previous audit report dated October 28, 2015 on those financial statements as originally filed. /s/SCHWARTZ LEVITSKY FELDMAN LLP Toronto, Ontario Chartered Accountants February 18, 2016
